Citation Nr: 1622374	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 1, 2012 for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1969 to June 1971.  He is in receipt of awards that include the National Defense Service Medal, Vietnam Campaign Medal with device, Vietnam Service Medal with 1 star, Combat Air Crew Insignia with 3 stars, Rifle Marksman Badge, and Air Medal (9th award).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file was subsequently transferred to the RO in San Diego, California.

In his June 2014 VA Form 9, the Veteran requested a Board hearing via video conference.  Subsequently in October 2014 correspondence, he canceled his hearing request.  As the Veteran has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The Board notes that in the instant appeal, the Veteran was initially represented by Veterans of Foreign Wars of the United States, but this representation was revoked in August 2014, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating California Department of Veterans Affairs as his representative.  The Board accepts and recognizes the change in representation. 

A July 2014 rating decision granted an earlier effective date for the 50 percent rating for PTSD with major depressive disorder, effective June 1, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an earlier effective date remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

After a July 2014 Supplemental Statement of the Case was issued by the RO, additional private treatment records were added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination in the decision below.  


FINDING OF FACT

On May 17, 2011, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of May 17, 2011, but no earlier, for the award of service connection for PTSD with major depressive disorder are met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) in regard to the earlier effective date issue.  

Earlier Effective Date - Service Connection

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran contends that he is entitled to an effective date prior to June 1, 2012, for the award of service connection for PTSD with major depressive disorder.  

On May 17, 2011, VA received the Veteran's claim for service connection for PTSD.  However, the Veteran's current effective date of the award of service connection for his disability is June 1, 2012, the first date of a confirmed PTSD diagnosis.  Although the Veteran's May 2011 claim for service connection was for PTSD, as noted in Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In reviewing the Veteran's claims file, the Board notes that medical evidence as early as a May 1999 private treatment record indicates that the Veteran had an Axis I diagnosis of major depression.  Private medical records dated from May 2001 to March 2010 reveal that the Veteran had recurrent major depressive disorder in May 2001 and April 2002, and that he was treated for depression from February 2009 to March 2010.  Additionally, while an October 2011 VA examination indicated that the Veteran did not meet the criteria for a PTSD diagnosis because he only manifested one avoidance symptom, he did receive an Axis I diagnosis of major depressive disorder.  While there may not have been a confirmed PTSD diagnosis in the record prior to June 1, 2012, the Board notes that the Veteran was service-connected for PTSD with major depressive disorder (emphasis added).  The evidence shows that the Veteran's major depressive disorder existed prior to May 17, 2011, the date he filed his claim.  Accordingly, the Board will resolve reasonable doubt in his favor and find that entitlement to PTSD with major depressive disorder arose prior to the date he filed his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the Board finds that the appropriate effective date for the award of service connection for PTSD with major depressive disorder is May 17, 2011, the date of receipt of the Veteran's claim for service connection.  

The Board notes the Veteran's contention in his June 2014 VA Form 9 that he should be assigned an effective date in November 2010, the first date in which he filed a claim for service connection for PTSD.  However, the Board has reviewed the Veteran's claims file for evidence of a claim filed prior to May 17, 2011, related to PTSD or any acquired psychiatric disorder, but no such claim exists.  The medical and lay evidence of record shows that the Veteran had psychiatric symptoms as early as 1997, but without any indication of the desire or a basis for filing a claim for service-connected benefits.  While there may be medical evidence, or at the least competent lay reports of ongoing symptoms, prior to May 17, 2011, there is no indication of an intent to claim service connection for any acquired psychiatric disability prior to that date.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).  Indeed, the Board notes that although the Veteran filed a claim for service connection for left ear hearing loss in August 1971 and claims for service connection for diabetes mellitus and acne inversa in November 2010, these earlier claims for service connection do not indicate any intent to claim service connection for any psychiatric disorder.  The earliest date of any communication with VA that can be construed as a claim for benefits for PTSD with major depressive disorder is the May 17, 2011, date of receipt of the Veteran's service connection claim for PTSD.  This is, therefore, the appropriate date for the award for service connection for PTSD with major depressive disorder.  An earlier effective date is not warranted.

Therefore, for the reasons and bases set forth above, the Board finds that an effective date of May 17, 2011, but no earlier, is warranted for the award of service connection for PTSD with major depressive disorder.  


ORDER

An effective date of May 17, 2011, but no earlier, for the award of service connection for PTSD with major depressive disorder is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


